Terral, J.,
delivered the opinion of the court.
The appellant was convicted of the following charge: “That J. IT. Mann on the 12th day of November, 1900, in Leake county, did unlawfully, with a pistol, make an assault, the said pistol being a deadly weapon, by shooting and wounding Sam Morris, with intent the said Sam Morris feloniously, willfully, and of his malice aforethought, to kill and murder, against the peace,” etc., and was fined $250, from which judgment he appeals. The fine is common to a simple assault and to a felonious assault, and it is essential, therefore, that the •charge should be good for both crimes. That the charge, whether for a felonious or for a simple assault, is awkwardly *401expressed, must be admitted, but we incline to the view that it is good for either crime. We think the strong implication is that Mann had a pistol loaded and charged with deadly misr siles, and so, being a deadly weapon, he discharged' said pistol at Morris, and thereby wounded Morris with the intent of said Mann to kill and murder Morris. It does not appear that appellant suffered any harm from a failure to charge a more precise designation of the offense; nor do we understand how he could have been mistaken as to the crime intended to be laid against him. If the charge be not precisely direct in its character, it is so direct and precise that its meaning cannot be mistaken. It intended to charge Mann with shooting at Morris with a pistol loaded and charged with deadly missiles, with the intent to kill and murder Morris, and that is the plain and necessary implication of the words used. A form of indictment similar to this is found in Whart. Prec. Indict., 242, which is approved by Cooper, C. J., in Wood v. State, 64 Miss., 773 (2 So., 247).

Affirmed.